
	
		II
		111th CONGRESS
		1st Session
		S. 848
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mrs. McCaskill (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To recognize and clarify the authority of the States to
		  regulate intrastate helicopter medical services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helicopter Medical Services Patient
			 Safety, Protection, and Coordination Act.
		2.FindingsCongress finds the following:
			(1)The Federal Aviation Administration is
			 responsible for regulating civil aviation in the United States.
			(2)Each State is responsible for the
			 regulation of public health planning and protection, patient safety and
			 protection, emergency medical services, the quality and coordination of medical
			 care, and the practice of medicine within its jurisdiction.
			(3)Helicopter medical services are an
			 essential component of the health care delivery and emergency medical services
			 system in each State and are integral to each State’s management of public
			 health planning and protection, patient safety and protection, emergency
			 medical services, the quality and coordination of medical care, and the
			 practice of medicine within the State's jurisdiction.
			(4)Existing or future regulation of helicopter
			 medical services by the several States is in the public interest.
			(5)Helicopter
			 medical services represent a unique and discrete area of air transportation
			 because those services present issues involving the adequacy and availability
			 of medical services to patients.
			(6)Court rulings and statutory interpretations
			 issued by the Secretary of Transportation have imposed limitations on, impeded,
			 or prevented, the ability of States to effectively regulate helicopter medical
			 services in a manner similar to the regulation of other health care services by
			 the States.
			(7)Those rulings and interpretations have
			 concluded that certain State actions related to public health planning and
			 protection, patient safety and protection, emergency medical services, the
			 quality and coordination of medical care, and the practice of medicine, and
			 related aspects of helicopter medical services, are preempted by Federal law,
			 either pursuant to the preemption provisions of the Airline Deregulation Act of
			 1978 (Public Law 95–504; 92 Stat. 1705) or through the application of the
			 field occupation preemption doctrine.
			(8)The Airline Deregulation Act of 1978 did
			 not contemplate helicopter medical services, and the use of the Act to strike
			 down intrastate health-related regulations overseeing the provision of
			 helicopter medical services that would otherwise be permissible with respect to
			 any other segment of the health care industry is not in the public
			 interest.
			(9)At the same time,
			 it is also important to ensure that the Federal Aviation Administration’s
			 plenary and exclusive jurisdiction over matters of aviation safety is not
			 infringed by any State. Accordingly, any State health-related regulation of
			 helicopter medical services must be harmonized and shall not be inconsistent
			 with Federal regulation of aviation safety because the safe operation of the
			 helicopter medical services flight is of paramount importance.
			(10)Accordingly,
			 there is a need for clarification of existing Federal law so that States may
			 regulate helicopter medical services with respect to public health planning and
			 protection, patient safety and protection, emergency medical services, the
			 quality and coordination of medical care, and the practice of medicine without
			 infringing on the Federal government’s plenary power to regulate aviation
			 safety.
			3.Clarification of State
			 authority over helicopter medical services
			(a)In
			 generalChapter 401 of title
			 49, United States Code, is amended by adding at the end the following:
				
					40130.Clarification
				of State authority over helicopter medical services
						(a)Clarification of
				State authorityNothing in
				this subtitle shall prohibit a State from—
							(1)requiring medical licenses for the
				provision of helicopter medical services between locations within the State;
				or
							(2)prescribing regulations relating to the
				provision of such services if such regulations are prescribed pursuant to
				subsection (c), (d), or (e).
							(b)Applicability
				of Federal aviation safety authorityNo State health-related
				regulation established pursuant to this section shall supersede or be
				inconsistent with any Federal operating requirement with respect to aviation
				safety.
						(c)State authority
				over medical servicesA State may prescribe regulations relating
				to the provision of helicopter medical services with respect to the
				following:
							(1)The medical qualifications and medical
				training of helicopter medical personnel, except that a State may not impose
				any requirement with respect to a pilot.
							(2)The obligation of providers of helicopter
				medical services to comply with the health planning, patient safety, and
				medical service requirements of the State, including—
								(A)coordination of the interrelationship,
				interaction, and agreements among providers of helicopter medical services,
				providers of other emergency medical services, providers of other medical
				transport services, referring entities, and medical institutions that receive
				patients transported by providers of helicopter medical services with respect
				to the transport of patients;
								(B)demonstration of
				adequate capacity to provide helicopter medical services;
								(C)demonstration of the need for new or
				expanded helicopter medical services;
								(D)determinations
				with respect to the number and base location of helicopters used in the
				provision of helicopter medical services within the State or region of the
				State or the regulation of competition for specific markets within the
				State;
								(E)affiliation with
				health care institutions;
								(F)sanitation and
				infection control protocols;
								(G)medical records
				requirements;
								(H)quality of medical
				care requirements, including participation in patient safety and medical
				quality control efforts, such as peer review processes, utilization review, and
				error reporting systems; and
								(I)the proffer of
				gifts of monetary value (other than training or educational programs) to
				referring entities (or personnel employed by such entities) within the
				State.
								(d)State authority
				over medical services subject to harmonization requirementA
				State may prescribe regulations relating to the provision of helicopter medical
				services with respect to the following, if such regulations are harmonized
				with, and do not infringe upon, any applicable Federal operating
				requirements:
							(1)The establishment of appropriate medical
				criteria for determining the appropriate medical institution to receive a
				patient being transported from the scene at which the patient's injury or
				accident, or other event resulting in the need for medical services for the
				patient, occurred.
							(2)The specification
				of service requirements with respect to geographic areas within the State or
				during specified hours and days.
							(3)The coordination of flight requests for
				emergency helicopter medical services.
							(4)The compliance
				with accreditation requirements regarding medical services, except where such
				requirements infringe upon relevant Federal operating requirements.
							(5)The provision of emergency helicopter
				medical services to all persons for whom such services are medically necessary
				and appropriate.
							(e)State authority
				over medical services subject to consistency requirement
							(1)In
				generalSubject to paragraph
				(2), a State may prescribe regulations relating to the provision of helicopter
				medical services with respect to the following, if such regulations are
				consistent with, and do not infringe upon, any applicable Federal operating
				requirements:
								(A)The necessary
				medical equipment and supplies to be carried on board or affixed to the
				helicopter.
								(B)The physical
				attributes of the helicopter—
									(i)necessary for the
				provision of quality medical care, including—
										(I)permanently
				installed climate control systems capable of meeting specified temperature
				settings;
										(II)a configuration
				that allows adequate access to the patient, medical equipment, and medical
				supplies by the helicopter medical personnel;
										(III)use of materials
				in the helicopter that are appropriate for proper patient care;
										(IV)sufficient
				electrical supply to support medical equipment without compromising helicopter
				power; and
										(V)the ability of
				the helicopter to transport a patient a certain distance without refueling
				within the State; and
										(ii)necessary—
										(I)for the
				protection of helicopter personnel, ground medical personnel, and emergency
				response personnel; and
										(II)to ensure that
				the helicopter has no structural or functional defects that may adversely
				affect such personnel, such as by requiring tailroter illumination for loading
				patients at night or external search lights.
										(C)Communication
				capabilities enabling—
									(i)the helicopter
				medical personnel to communicate with emergency medical services and public
				safety personnel and personnel at medical institutions that receive patients
				transported by providers of helicopter medical services; and
									(ii)the flightcrew to
				communicate with the helicopter medical personnel, to the extent that the
				communications do not interfere with the safe operation of the flight.
									(2)Limitations
								(A)Providers
				licensed in multiple StatesIf a provider of helicopter medical
				services is licensed to provide such services in more than one State and the
				regulations established pursuant to this subsection by the States in which the
				provider is licensed are inconsistent, the provider shall comply with the most
				stringent of such regulations.
								(B)Nondelegation
				requirementA State may not delegate authority provided under
				this subsection to a political subdivision of the State.
								(f)Interstate
				agreementsIn regulating the provision of helicopter medical
				services pursuant to this section, a State shall, if necessary, establish
				regulations or negotiate mutual aid agreements with adjacent States or
				providers of helicopter medical services in adjacent States to ensure access to
				helicopter medical services across State borders.
						(g)DefinitionsIn
				this section:
							(1)Helicopter
				medical servicesThe term
				helicopter medical services means the helicopter transport of a
				patient, in both emergency and nonemergency situations, as well as the medical
				services provided to such patient in the course of transport by such
				helicopter.
							(2)Federal
				operating requirementsThe
				term Federal operating requirements means requirements under part
				A of subtitle VII of title 49, United States Code, and Federal aviation
				regulations set forth in title 14, Code of Federal Regulations.
							(3)Referring
				entitiesThe term referring entity means any entity
				that dispatches or provides a referral for a provider of helicopter medical
				services, such as a medical institution, an agency providing emergency medical
				services, or a first
				responder.
							.
			(b)Conforming
			 amendmentThe table of
			 sections at the beginning of chapter 401 of title 49, United States Code, is
			 amended by adding at the end the following:
				
					
						40130. Clarification of State authority
				over intrastate helicopter medical
				services.
					
					.
			
